Citation Nr: 0517602	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.  

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected hemorrhoids (previously rated with 
constipation).  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic constipation (previously rated with 
hemorrhoids).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
December 1971, and from November 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Atlanta, Georgia.  The March 2002 RO decision 
denied a claim for an evaluation in excess of 10 percent for 
disability previously characterized as hemorrhoids with 
constipation, and the RO denied a claim for an increased 
(compensable) evaluation for right ear hearing loss.  

The Board previously remanded the claims on appeal in April 
2003 and September 2003 for further development.  

A July 2003 RO decision increased the disability rating 
assigned for disability classified for rating purposes as 
hemorrhoids with constipation from 10 percent to 20 percent, 
effective from April 16, 2001.  A February 2005 RO decision 
separated the disability into two distinct disabilities for 
rating purposes, assigning a 20 percent evaluation for 
hemorrhoids, and assigning a separate 10 percent evaluation 
for chronic constipation, effective April 16, 2001.  



FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims on appeal, 
obtained all relevant and available evidence identified by 
him, and provided him the opportunity for appropriate VA 
medical examinations, all in an effort to assist him in 
substantiating his claims for increased compensation 
benefits.  

2.  The veteran has level I hearing in the right ear.  

3.  The veteran's hemorrhoids are clinically shown to be 
manifested by internal and external hemorrhoids that are non-
reducible and non-thrombosed, with complaints of occasional 
bleeding, and mild secondary anemia.  There is no evidence of 
malnutrition or loss of sphincter tone or fecal leakage.  

4.  The veteran's constipation is productive of subjective 
complaints of occasional abdominal pain and constipation, 
without malnutrition.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, and 4.86, 
Diagnostic Code 6100 (2004).  

2.  The criteria for an evaluation in excess of 20 percent 
for hemorrhoids are not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, DC 7336 (2004).  

3.  The criteria for an evaluation in excess of 10 percent 
for constipation are not met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2004); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.321(b), 3.326(a), 4.7, 4.114, Diagnostic Code 7321 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

Prior to proceeding with an examination of the merits of the 
claims on appeal, the Board must first determine whether the 
veteran has been apprised of the law and regulations 
applicable to the claims on appeal, the evidence that would 
be necessary to substantiate each claim on appeal, and 
whether each claim has been fully developed in accordance 
with the VCAA and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

The veteran's claims on appeal were received in April 2001.  
The RO denied the claims on appeal in a March 2002 rating 
decision, notice of VCAA was issued in April 2003, prior to 
the readjudication of the claims in July 2003, and a second 
notice of VCAA was issued in April 2004, prior to the 
readjudication of the claims on appeal in February 2005.  
These notices advised the veteran of what evidence would 
substantiate each of the claims on appeal, and of the 
specific allocation of responsibility for obtaining such 
evidence.  The RO's advisement to the veteran was provided to 
him prior to the RO's readjudication of the claims in July 
2003 and in February 2005, in essential compliance with 
Pelegrini.  The Board finds that appellate consideration at 
this time would not be prejudicial to the veteran.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App., April 16, 
2005) ( an error is not prejudicial when it did not affect 
the essential fairness of the adjudication).

In reply to the VCAA notices in April 2004, the veteran 
indicated in May 2004 that his only treatment had been at the 
VA-records which he had previously identified and records 
which the RO had already obtained.  As to each of the claims 
on appeal, VA has obtained all identified records noted by 
the veteran throughout the pendency of the appeal.  
38 U.S.C.A.§ 5103A (a),(b), and (c).  

The record also indicates that the veteran was provided with 
a copy of all actions at the RO, including the March 2002, 
July 2003 and February 2005 rating decisions that set forth 
the general requirements of applicable law pertaining to 
evidence to support each of the claims on appeal.  The 
general advisement was reiterated in the statement of the 
case (SOC) dated in June 2002, and supplemental statements of 
the case dated in July 2003 and February 2005.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
appeal.  



Criteria for Increased Disability Evaluations

General Concerns

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
See 38 C.F.R. Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities. The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service- connected diseases and 
injuries in civil occupations. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  The Board 
has a duty to acknowledge and consider all regulations that 
are potentially applicable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, where an increase in the level of 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
the Rating Schedule in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability. Id.; see also Solomon v. Brown, 6 Vet. App. 396, 
402 (1994). In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria. See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Right Ear Hearing Loss

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of the Rating Schedule.  Under these 
criteria, the degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the Rating Schedule which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for pronounced deafness).  Codes 6100 
through 6110.  

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment. 38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86 (2004).  

Under 38 C.F.R. § 4.86(a), when the puretone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 hertz (Hz)) is 55 decibels (db) or higher, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa of 38 
C.F.R. § 4.85, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Also, when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral. That numeral is then 
elevated to the next higher Roman numeral. Again, each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b).

Although the Board does not doubt that the veteran 
occasionally experiences difficulty hearing in certain 
conversational settings, the objective, clinical and medical 
evidence of record demonstrates, without exception, 
essentially normal right (and left) ear hearing acuity-Level 
I hearing-on repeated fee-basis audiologic examinations 
conducted in June 2001 and in May 2003.  

Audiometric testing of May 2003 (and June 2001) revealed pure 
tone thresholds at 1000, 2000, 3000 and 4000 Hertz of 40, 40, 
45 and 55 (25, 25, 25 and 60) respectively in the right ear, 
with an average of 45 (34) and word discrimination ability of 
100 (96) percent in the right ear.  (The veteran is not 
service connected for any left ear hearing impairment.)  The 
diagnosis was bilateral, sensorineural hearing loss.  The 
internal and external examination of the right ear was 
normal.  The veteran's right ear speech recognition was 
excellent-100 percent correct.  By application of Tables VI 
and VII, 38 C.F.R. § 4.85, the above clinical data correspond 
to Level I hearing for the right ear, warranting no more than 
a noncompensable disability evaluation.  

Additionally, an exceptional pattern or right ear hearing 
impairment is not shown by any evidence of record, so as to 
warrant application of 38 C.F.R. § 4.86.  

The Board has compassionately reviewed the evidence of record 
in the light most favorable to the veteran.  However, all of 
the clinical audiology data of record weigh against the 
assignment of a compensable evaluation-the criteria for 10 
percent are not more closely approximated.  It is well 
established that the assignment of disability ratings for 
service-connected hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  (Emphasis added).  Evaluating hearing impairment is 
thus a nondiscretionary function; VA adjudicators merely 
tabulate the results and assign the corresponding rating.  
Cf. Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (Regarding 
the duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).  

Both the veteran's June 2001 and May 2003 audiological 
evaluations revealed findings and scores, which by 
application to table VI in the Rating Schedule, results in a 
designation of Level "I" for the right ear.  Level "I" is for 
application with the non-service-connected left ear under 
38 C.F.R. § 4.85(f).  When applied to table VII, this results 
in a noncompensable (0 percent) evaluation.  The claim must 
therefore be denied under VA law and regulations, 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  There is no discretion.

As the preponderance of the evidence is against the veteran's 
claim for a compensable rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Hemorrhoids

VA rectal examinations of June 2001 and May 2003 show the 
veteran to be well nourished.  The veteran reports frequent 
hemorrhoids.  Although he was thought to be mildly pale on 
examination in June 2001, his general appearance was thought 
to be within normal limits on examination in May 2003.  The 
May 2003 rectal examination revealed external and internal 
hemorrhoids, which were non-reducible, non-bleeding, and non-
thrombosed.  There was no evidence of frequent recurrence or 
excessive redundant tissue.  Blood tests revealed findings 
consistent with iron deficiency anemia, which was thought 
more likely to be mild in degree and relating to intermittent 
chronic blood loss from the hemorrhoids.  The stool was 
negative for blood loss, and there was no significant 
malnourishment.  The veteran was noted to be currently 
working full time.  

VA treatment records show only a few visits a year for 
follow-up evaluation and for the renewal of the veteran's 
various medications, including suppositories and Lactulose 
for relief of pain and to soften the stool.  In April 2001, 
the veteran indicated that he was doing well with his current 
bowel regimen, and that he was having one bowel movement 
every day.  In October 2003, the veteran had no complaints 
and his diagnosis was history of hemorrhoids.  

The veteran's service-connected hemorrhoids are currently 
evaluated as 20 percent disabling under the provisions of 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2004).  The veteran's 
disorder is thus contemplated as involving characteristics of 
hemorrhoids with persistent bleeding, and with secondary 
anemia, or with fissures, warranting the maximum 20 percent 
disability evaluation.  A greater rating is not available 
under Diagnostic Code 7336.  

The Board has considered the application of Diagnostic Code 
7332.  However, impairment of sphincter control of the rectum 
and anus is not shown by any of the above evidence, so as to 
warrant a discussion of this Diagnostic Code.  Similarly, 
with no evidence of any stricture of the rectum, Diagnostic 
Code 7333 is not for application.  The veteran is receiving 
the maximum allowable disability evaluation for hemorrhoids, 
without some showing of additional related diagnosis or 
disability.  The Board notes that the current 20 percent 
evaluation is generous--although the veteran reports 
occasional rectal bleeding, there is no objective medical 
evidence of persistent bleeding, and while there is evidence 
of "mild" anemia, there is no evidence of fissures.  
Because a higher rating is not available under any 
potentially applicable code, the claim must be denied.  

Constipation

VA treatment records show a history of frequent constipation 
requiring the use of Lactulose to soften the stool.  However, 
regular treatment is not shown.  Rather, the veteran is seen 
a couple of times a year for the renewal of his medications, 
including a stool softener.  The treatment regimen appears to 
work well for the veteran, as noted on VA routine evaluation 
in April 2001.  At that time, the veteran explained that he 
had one bowel movement every day.  The abdomen was within 
normal limits on examination in May 2003.  The examiner did 
not diagnose chronic constipation, and the overall bowel 
condition was found to be stable on routine VA evaluation in 
October 2003.  

The veteran's service-connected constipation is currently 
evaluated as 10 percent disabling under Diagnostic Code 7321.  
Constipation is not specifically listed in the diagnostic 
codes of the Rating Schedule.  Where the particular 
disability for which the veteran is service connected is not 
listed, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology, 
are closely analogous.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  As noted above, the RO 
has rated the veteran's constipation under Diagnostic Code 
7321.  

Diagnostic Code 7321 provides criteria for rating amebiasis.  
Amebiasis is a disease caused by a parasite.  The symptoms 
can include loose stools, stomach pain, and stomach cramping.  
Amebic dysentery is a severe form of amebiasis associated 
with stomach pain, bloody stools, and fever.  Diagnostic Code 
7321 provides a 10 percent rating for amebiasis with mild 
gastrointestinal disturbances, lower abdominal cramps, 
nausea, gaseous distention, and chronic constipation 
interrupted by diarrhea.  The 10 percent rating is the 
highest rating provided under this code.  A note for this 
code provides that amebiasis with or without liver abscess is 
parallel in symptomatology with ulcerative colitis and should 
be rated on the scale provided for the latter.

As with the veteran's hemorrhoids, the veteran's constipation 
has been given the highest disability rating under Diagnostic 
Code 7321.  No greater evaluation is available under 
Diagnostic Code 7321, and the claim must fail without a 
showing of any additional secondary diagnosis or associated 
disability.  The evidence of record does not demonstrate that 
any constipation of the veteran requires more than over-the-
counter medications, which appear to work successfully.  Any 
constipation of the veteran is successfully treated with his 
stool softener.  With no basis in fact or law for an 
evaluation in excess of 10 percent, the claim is denied.  

Additional Considerations

With respect to the claims adjudicated on the merits above, 
the CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996). The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  

In the case at hand, the Board notes that while the RO 
provided the criteria for extraschedular evaluation, it did 
not grant compensation benefits on this basis.  The CAVC has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the VA Under Secretary for Benefits or the Director of 
the VA Compensation and Pension Service might consider 
exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In the unusual or exceptional case, where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with impairment in 
the average earning capacity due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 
3.321(b)(1).  

As to the claim on appeal, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to render impractical the 
application of the regular rating criteria.  The clinical 
record on appeal demonstrates no hospitalizations, and no 
indication of any marked interference with employment.  
Clearly, the veteran's hemorrhoids and constipation result in 
some interference with employment, but the minimal nature of 
the treatment and symptomatology are not shown to exceed 
those contemplated by the current 20 and 10 percent 
evaluations for hemorrhoids and constipation, respectively.  
That is, such an unusual disability picture, so as to warrant 
the application of an extraschedular evaluation, is not 
supported in this case by any evidence of an unusual or 
exception disability picture.  

As the preponderance of the evidence is against the veteran's 
claim on appeal, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied under VA law and 
regulations.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

The claim of entitlement to an increased (compensable) 
evaluation for right ear hearing loss is denied.  

The claim of entitlement to an evaluation in excess of 20 
percent for hemorrhoids is denied.  

The claim of entitlement to an evaluation in excess of 10 
percent for constipation is denied.  



	                        
____________________________________________
	ROBERT E. O'BRIEN 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


